DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment entered 08/09/2022.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 08/09/2022 was filed after the mailing date of the Non-Final Rejection on 05/09/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-3, 5-14 and 16-20 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1-3, 5-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Andreou (US 2018/0315076) in view of Hua et al (WO 2009/039046).

Regarding Claims 1, 12 and 19, Andreou discloses a device (e.g., see Fig. 18, -1800) comprising a processor (1810); and a memory (1830) storing instructions (1816) that, when executed by the processor, cause the processor to receive a request to play a video (e.g., see Fig. 3A, -302; Para 84), the video comprising plural shots separated by breakpoints (see Para 36; Para 38-39; Para 72; such as video clips), initiate, in response to receiving the request, playback of the video from a selected shot of the plural shots (see Fig. 3A, -306); receive indication of an ad to present at a breakpoint following the selected shot (see Fig. 3A, -308, -310); determine, in response to receiving the indication, that a first threshold amount of time has passed since initiating the playback of the video; and insert, based on the determining, the ad at the breakpoint following the selected shot (see Para 90; such as a predetermined trigger has been activated for a predetermined amount of time such as 30 seconds, 1 minute etc.).
Andreou is not explicit about each shot of the plural shots corresponding to a contiguous sequence of video frames that is free of cuts or transitions; wherein the breakpoints comprise one or more priority breakpoints, the one or more priority breakpoints having been selected from among the breakpoints by a publisher of the video via an interface for designating the breakpoints as eligible or priority.
In an analogous art, Hua equally discloses each shot of the plural shots corresponding to a contiguous sequence of video frames that is free of cuts or transitions (e.g., see Para 4); wherein the breakpoints comprise one or more priority breakpoints, the one or more priority breakpoints having been selected from among the breakpoints by a publisher of the video (see Para 4; Para 26; priority breakpoints selected based on degree of discontinuity, degree of attractiveness by a publisher of the video) via an interface (see Para 31; such as insertion point generator 212) for designating the breakpoints as eligible (see Para 28; such as potential advertisement insertion points) or priority (see Para 28; such as actual advertisement insertion points).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Andreou to include each shot of the plural shots corresponding to a contiguous sequence of video frames that is free of cuts or transitions, wherein the breakpoints comprise one or more priority breakpoints, the one or more priority breakpoints having been selected from among the breakpoints by a publisher of the video via an interface for designating the breakpoints as eligible or priority as taught by Hua to take advantage of known boundary technique to easily and accurately identify an insertion point.

Regarding Claims 2, 13 and 20, Andreou in view of Hua would disclose and render the breakpoints separate each of the plural shots to be obvious (see Andreou: Para 39; such as breakpoints for inserting advertisement between content elements; Hua: Para 4).

Regarding Claims 3 and 14, Andreou in view of Hua would disclose and render the plural shots are grouped into one or more segments, and wherein the breakpoints separate the one or more segments to be obvious (see Hua: Para 4; computing a degree of discontinuity for each of the one or more shot boundaries. Likewise, the determination of the insertion points also includes computing a degree of attractiveness for each of the one or more shot boundaries).

Regarding Claims 5 and 16, Andreou in view of Hua would disclose and render the inserting is further based on a determination that the breakpoint following the selected shot is included in the one or more priority breakpoints to be obvious (see Hua: Figs. 3 and 4).

Regarding Claims 6 and 17, Andreou in view of Hua would disclose and render in a case where the breakpoint following the selected shot is not included in the one or more priority breakpoints, the inserting is further based on a determination that a second threshold amount of time has passed since initiating the playback, the second threshold amount of time being greater than the first threshold amount of time to be obvious (e.g., see Para 90).

Regarding Claims 7 and 18, Andreou would disclose and render each shot of the plural shots comprises one or more media content items, each media content item corresponding to at least one of image, video, text or audio content that is to be presented for a preset duration to be obvious (e.g., see Para 72).

Regarding Claim 8, Andreou discloses determining advertising element placement comprises periodically inserting an advertising element between content elements following a set number of content elements (see Para 184); thus one of ordinary skill in the art would recognize and render in a case where the breakpoint following the selected shot is not included in the one or more priority breakpoints, the inserting is further based on a determination that a threshold number of media content items have played since initiating the playback to be obvious as no priority rule is set to restrict the insertion rule.

Regarding Claim 9, Andreou in view of Hua would disclose and render the selected shot is user-selected from among the plural shots to be obvious (see Andreou: Para 183; such as a user viewing the same collection at a different time may receive different elements).

Regarding Claim 10, Andreou further discloses the selected shot is automatically selected as a first shot of the plural shots (see Fig. 3A, -306; Para 72; such as automatically outputs at least a first content element of the plurality of content elements).

Regarding Claim 11, Andreou further discloses the video corresponds to an edition created by a publisher (see Para 57).

Response to Arguments
6.	Applicant's arguments filed 08/09/2022 have been fully considered but they are not persuasive. 
In reference to Applicant’s arguments (page 6)
However, Li does not disclose or suggest "priority breakpoints having been selected from among the breakpoints by a publisher of the video via an interface for designating the breakpoints as eligible or priority." As such, Li does not disclose or suggest "the breakpoints comprise one or more priority breakpoints, the one or more priority breakpoints having been selected from among the breakpoints by a publisher of the video via an interface for designating the breakpoints as eligible or priority."
Examiner’s response
Please refer to the grounds of rejection in the Office Action above for this recited claimed element as argued by the applicant.
In reference to Applicant’s arguments (page 7)
Applicant submits that Andreou does not teach "in a case where the breakpoint following the selected shot is not included in the one or more priority breakpoints, the inserting is further based on a determination that a second threshold amount of time has passed since initiating the playback, the second threshold amount of time being greater than the first threshold amount of time."
Examiner’s response
Examiner respectfully disagrees. Since an identifier of media collection can be set based on a trigger, the trigger can be a predetermined amount of time; thus, it would be obvious to set a predetermined amount of time has passed since initiating the playback for the second breakpoint if first breakpoint following the selected shot is not included in the one of more priority breakpoints.

Conclusion
7.	Claims 1-3, 5-14 and 16-20 are rejected.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426